Docket No. 108038.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



KENNETH W. SCHULTZ, Appellee, v. ILLINOIS FARMERS
INSURANCE COMPANY, Appellant.–ILLINOIS FARMERS
INSURANCE COMPANY, Appellant, v. BARBARA WEGLARZ
e                                                t
                 al., Appellees.

                  Opinion filed March 18, 2010.



   JUSTICE KARMEIER delivered the judgment of the court, with
opinion.
   Chief Justice Fitzgerald and Justices Freeman, Thomas, Kilbride,
Garman, and Burke concurred in the judgment and opinion.



                            OPINION

    Before us in this appeal are two actions for declaratory judgment
presenting a single issue: does Illinois law permit insurers to issue
motor vehicle liability policies in which occupants of a covered
vehicle are afforded uninsured motorist (UM) coverage but excluded
from underinsured (UIM) coverage? Both actions involved motor
vehicle liability policies containing provisions which purported to
eliminate UIM coverage for occupants by defining “insureds” more
narrowly under the policies’ UIM provisions than they did for
purposes of liability and UM coverage. In the first case, Schultz v.
Illinois Farmers Insurance Co., the circuit court of Cook County
upheld the exclusion of occupants from UIM coverage and granted
summary judgment in favor of the insurance company. In the second
case, Illinois Farmers Insurance Co. v. Weglarz, the court found that
the attempt to exclude occupants from UIM coverage was rendered
ineffective by ambiguity in the policy. On appeal, the appellate court
held that the policy provisions excluding occupants from UIM
coverage contravene section 143a–2 of the Illinois Insurance Code
(215 ILCS 5/143a–2 (West 2002)) and are therefore void and
unenforceable. Based on this conclusion, it reversed the judgment in
favor of the insurance company in the Schultz case and affirmed the
judgment in favor of the insured in the Weglarz case. 387 Ill. App. 3d
622. We granted the insurance company’s petition for leave to appeal.
210 Ill. 2d R. 315. For the reasons that follow, we now affirm the
appellate court’s judgment and remand to the circuit court for further
proceedings.


                          BACKGROUND
    The Schultz litigation arose from an automobile accident which
occurred in August of 2005. In the accident, a vehicle driven by
Kathleen O’Conner and owned by Herbert and Alvina Hummelberg
was struck by a vehicle driven by Alexandria Fotopoulos. Patricia
Smetana was a passenger in O’Conner’s car. Neither she nor
O’Conner was related to the Hummelbergs. Both were injured.
Smetana ultimately died of her injuries. Following Smetana’s death,
the circuit court appointed Kenneth Schultz independent
administrator of her estate.
    At the time of the accident, Fotopolous’ vehicle was covered by
a motor vehicle liability policy issued by Illinois Farmers Insurance
Company (Farmers) and governed by the laws of Illinois. The policy
contained liability limits of $100,000 per person and $300,000 per
accident. Farmers settled with both O’Conner and Smetana’s estate
for the policy limits.
    The Hummelbergs’ vehicle was also insured by Farmers, but had
higher coverage limits of $250,000 per person and $500,000 per




                                 -2-
accident for bodily injury, UM coverage, and UIM coverage.1
O’Conner and Smetana’s estate each filed claims against Farmers
requesting additional compensation under the policy’s UIM
provisions. Those claims were denied based on policy language
pertaining to UIM coverage. For purposes of UM coverage, the policy
defined an “insured person” as the person to whom the policy was
issued, a family member, or “[a]ny other person while occupying the
car described in the policy.” With respect to UIM coverage, however,
the definition of “insured person” omitted occupants of the car. The
policy purported to limit UIM coverage to the person to whom the
policy was issued or a family member.2 Because O’Connor and
Smetana were not among the persons to whom the Hummelbergs’
policy had been issued and were not members of the family of any
such person, they could not meet the UIM provision’s more restrictive
definition. For this reason, their claims were denied.
    Believing the policy’s disparate definitions of “insured persons”
failed to meet the requirements of Illinois law, Schultz, as
administrator of Smetana’s estate, and O’Conner brought an action in
the circuit court of Cook County pursuant to section 2–701 of the


  1
    Both the Hummelbergs’ policy and the Farmers policy involved in the
Weglarz litigation contained “step-down” provisions which reduced
liability coverage for permissive users of covered vehicles to the minimums
required by Illinois law. Although we previously held that such step-down
provisions did not offend the public policy of this state (State Farm Mutual
Automobile Insurance Co. v. Illinois Farmers Insurance Co., 226 Ill. 2d
395 (2007), legislation which took effect January 1, 2008, now requires that
all policies for private passenger automobiles provide “the same limits of
bodily injury liability, property damage liability, uninsured and
underinsured motorist bodily injury, and medical payments coverage to all
persons insured under that policy, whether or not an insured person is a
named insured or permissive user under the policy.” 215 ILCS 5/143.13a
(West 2008).
      2
      Though not relevant here, the UM and UIM provisions also both
covered any other person “for damages that person is entitled to recover
because of bodily injury” to individuals who qualified as “insureds” under
the respective provisions. That is also true of the policy in the Weglarz
case.

                                    -3-
Code of Civil Procedure (735 ILCS 5/2–701 (West 2002)) to obtain
a declaration that the UIM provision’s more restrictive definition
violated Illinois law and was unenforceable and that the $250,000 in
UIM coverage should therefore be available to them under the policy.
Farmers filed a counterclaim, asking that the policy provisions be
upheld.
     Smetana’s estate and O’Conner moved for summary judgment
(735 ILCS 5/2–1005 (West 2002)) on their claim. Farmers, in turn,
moved for summary judgment on its counterclaim. Before the court
ruled on those motions, Farmers voluntarily agreed to recognize the
UIM claim submitted by O’Conner, leaving only the claim submitted
by Smetana’s estate in dispute. Following a hearing, the circuit court
granted summary judgment in favor of Farmers and against
Smetana’s estate. In the court’s view, omission of a vehicle’s
occupants from the definition of “insured” for purposes of UIM
coverage did not violate Illinois law and precluded the estate from
recovering under the UIM provisions of the Hummelbergs’ policy.
     With respect to the Weglarz case, the record shows that in January
of 2005, Barbara Weglarz was riding in a sport utility vehicle owned
by Krysztof and Jolanta Majchrowicz and driven by Jolanta. The
vehicle, which was insured by Farmers, was struck by a car driven by
Galyna Kovalyz. Kovalyz’s car was insured by Allstate pursuant to
a policy that carried a bodily injury liability limit of $25,000 per
person.
     Weglarz suffered serious injuries as a result of the collision, and
Allstate tendered Kovalyz’s policy’s full $25,000 policy limits to her.
Believing this sum was insufficient to full compensate her for her
injuries, Weglarz made a claim to Farmers under the UIM provisions
of the policy it had issued on the Majchrowicz’s vehicle. That policy
provided UIM coverage in the amount of $50,000 per person and
$100,000 per occurrence, the same limits specified in the policy for
liability and UM coverage.
     As with the Farmers insurance policy at issue in the Schultz
litigation, the definition of an “insured” in the UM provisions of the
policy relevant to Weglarz’s claim included occupants of the vehicle.
With respect to the UIM provisions, however, occupants were
omitted. The UIM provisions limited “insureds” to the person to
whom the policy was issued or a member of that person’s family.

                                  -4-
There is no dispute that Weglarz did not fall within this definition.
While she was Jolanta’s mother, the policy limited covered family
members to those persons related to the policy holders by blood,
marriage or adoption who also resided in the policyholder’s
household. Weglarz did not live with the Majchrowiszes.
     Because Weglarz did not qualify as an “insured” as defined by the
UIM provisions of the Majchrowiczes’ policy, it denied her claim for
underinsured motorist coverage. It then brought an action in the
circuit court of Cook County to obtain a judicial declaration that,
under the terms of the policy it had issued to the Majchrowiczes, it
had no duty to provide UIM coverage to Weglarz.
     Weglarz and the Majchrowiczes filed an answer to Farmers’
complaint in which they asserted that the language in the body of the
policy and policy endorsements rendered the document ambiguous,
that the ambiguity should be resolved against Farmers, and that under
the policy as so construed, Weglarz qualifies as an insured under the
policy’s UIM provisions. Weglarz and the Majchrowiczes argued, in
the alternative, that if Farmers’ construction is accepted and a
vehicle’s occupants are excluded from the definition of who
constitutes an insured under the UIM provisions, the denial of
coverage to Weglarz would nevertheless be improper because (1) the
exclusion would violate the Illinois Insurance Code and Illinois
public policy and (2) Farmers implemented the exclusion without first
obtaining authorization from the Department of Insurance.
     Following various developments not pertinent to this appeal, the
parties subsequently filed cross-motions for summary judgment. The
circuit court granted summary judgment in favor of Weglarz and the
Majchrowiczes and against Farmers. It based its decision on the claim
of ambiguity in the policy’s language. The court did not reach the
question of whether Farmers’ attempt to limit the scope of its UIM
coverage violated state law or offended public policy concerns, nor
did it address the issue of whether the challenged provisions were
fatally defective because they had not been approved in advance by
the Department of Insurance.
     Farmers appealed the circuit court’s judgment. In the Schultz
litigation, where Farmers had prevailed, an appeal was taken by
Smetana’s estate. The appeals were consolidated by the appellate
court. The appellate court reversed the judgment in favor of Farmers

                                 -5-
in the Schultz litigation and affirmed the judgment against Farmers
in the case brought by Weglarz and the Majchorwiczes. The basis for
the court’s ruling was the same with respect to both cases. It believed
that exclusion of a vehicle’s occupants from the definition of an
insured in the UIM provisions of the policies issued by Farmers
violated the requirements of Illinois law and was therefore void and
unenforceable. Because this holding was dispositive in both cases, the
court did not reach the questions of whether the policy involved in the
Weglarz litigation was ambiguous or whether its restrictive UIM
provisions were invalid because they had not been submitted to the
Department of Insurance for approval. 387 Ill. App. 3d at 628-29.

                                ANALYSIS
    Both of the consolidated cases before us were decided in the
context of motions for summary judgment. Such motions are
governed by section 2–1005 of the Code of Civil Procedure (735
ILCS 5/2–1005 (West 2008)). Pursuant to that statute, summary
judgment should be granted only where the pleadings, depositions,
admissions and affidavits on file, when viewed in the light most
favorable to the nonmoving party, show that there is no genuine issue
as to any material fact and that the moving party is clearly entitled to
judgment as a matter of law. 735 ILCS 5/2–1005(c) (2008).
Construction of the terms of an insurance policy and whether the
policy comports with statutory requirements are questions of law
properly decided on a motion for summary judgment. See Librizzi v.
State Farm Fire & Casualty Co., 236 Ill. App. 3d 582, 587 (1992).
Where an order granting summary judgment is before us on appeal,
our review is de novo. Adams v. Northern Illinois Gas Co., 211 Ill. 2d
32, 42-43 (2004).
    In undertaking our review, we begin with the familiar principle
that a court’s primary objective in construing an insurance contract is
to ascertain and give effect to the intention of the parties as expressed
in the agreement. If insurance policy terms are clear and
unambiguous, they must be enforced as written unless doing so would
violate public policy. Nicor, Inc. v. Associated Electric & Gas
Insurance Services, Ltd., 223 Ill. 2d 407, 416-17 (2006). The public
policy of this state is reflected in its constitution, statutes, and judicial
decisions. Terms of an insurance policy that conflict with a statute are

                                    -6-
void and unenforceable. Similarly, terms of an insurance policy
cannot circumvent the underlying purpose of a statute in force at the
time of the policy’s issuance. State Farm Mutual Automobile
Insurance Co. v. Illinois Farmers Insurance Co., 226 Ill. 2d at 400-
01.
     As we have indicated, the appellate court concluded that Farmers’
attempt to exclude occupants of insured vehicles from UIM coverage
under the policies at issue in this case cannot be squared with
governing Illinois law and is therefore unenforceable. A similar result
was recently reached on analogous facts by a different panel of the
appellate court from a different district. See Desaga v. West Bend
Mutual Insurance Co., 391 Ill. App. 3d 1062 (2009). To our
knowledge, no reported decision in Illinois has upheld the validity of
the type of exclusion from UIM coverage challenged in this case. We
find this unsurprising, for the exclusion plainly violates Illinois law.
     With certain exceptions not relevant here, all motor vehicles
operated or registered in this State and designed for use on a public
highway must be covered by a liability insurance policy. 625 ILCS
5/7–601(a) (West 2004)). By statute, the policy is required to provide
certain minimum liability amounts. 625 ILCS 5/7–203, 7–317(b)(3)
(West 2004). It must also meet specific coverage requirements.
Among these are that the policy insure not only the persons named in
the policy, but also “any other person using or responsible for the
use” of the subject vehicle with the express or implied permission of
the insured. 625 ILCS 5/7–317(b)(2) (West 2004); State Farm Mutual
Automobile Insurance Co. v. Illinois Farmers Insurance Co., 226 Ill.
2d at 402; Progressive Universal Insurance Co. of Illinois v. Liberty
Mutual Fire Insurance Co., 215 Ill. 2d 121, 137 (2005).
     In interpreting the foregoing statutory provision, which treats
permissive users the same as named insureds for purposes of liability
coverage, it is important to note the language chosen by the
legislature. The law does not refer to permissive drivers. It speaks in
terms of permissive users. The statute itself does not define the term
user. We must therefore must give it its plain and ordinary meaning.
Granite City Division of National Steel Co. v. Illinois Pollution
Control Board, 155 Ill. 2d 149, 181 (1993). A user, in the generic
sense, is simply one who makes use of a thing. “Use,” in turn, is
synonymous with “EMPLOY, UTILIZE, APPLY, [and] AVAIL[. It]

                                  -7-
is general and indicates any putting to service of a thing ***.”
Webster’s Third International Dictionary 2524 (1976).
    Consistent with this definition, the use of an automobile has been
held to denote its employment for some purpose of the user. As the
New Jersey Supreme Court has explained, “ ‘ “operation” denotes the
manipulation of the car’s controls in order to propel it as a vehicle[,
but ‘use’] is *** broader than operation.’ [Citation.]” (Emphasis
omitted.) Jaquez v. National Continental Insurance Co., 178 N.J. 88,
96, 835 A.2d 309, 314 (2003). One uses an automobile whenever
such use “is rationally connected to the vehicle for the purpose of
providing transportation or satisfying some other related need of the
user.” Jaquez v. National Continental Insurance Co., 178 N.J. at 96,
835 A.2d at 315.
    Courts in other jurisdictions have followed this reasoning and
concluded that for purposes of motor vehicle insurance policies, “use”
is not limited to operating or driving a motor vehicle. It also includes
riding in one as a passenger. See 7 Am Jur 2d Automobile Insurance
§93 (1997) (“[a] passenger in an automobile is ‘using’ the
automobile, where the passenger has authorization for the use of the
automobile and it is being driven by another person with his or her
permission”); Marchand v. Safeco Insurance Co. of America, 2
S.W.3d 826, 828-29 (Mo. App. 1999); Nationwide Mutual Insurance
Co. v. Cummings, 438 Pa. Super. 586, 600, 652 A.2d 1338, 1345
(1994); State Farm Mutual Automobile Insurance Co. v. Francis, 669
S.W.2d 424, 427 (Tex. App. 1984) (collecting cases); see also Unisun
Insurance Co. v. Schmidt, 339 S.C. 362, 366, 529 S.E.2d 280, 282
(2000).3 No principle of statutory construction supports a more


   3
     Some courts have concluded that one can be “using” a motor vehicle
even when one is not occupying it as either a driver or passenger at the time
the injury is sustained. See, e.g., Georgeson v. Fidelity & Guaranty
Insurance Co., 48 F. Supp. 2d 1262, 1267-68 (D. Mont. 1998) (applying
Montana law). It has been held, for example, that one is “using” a vehicle,
for purposes of insurance coverage, when loading personal belongings into
it or unloading personal belongings from it. See, e.g., Travelers Insurance
Co. v. Aetna Casualty & Surety Co. 491 S.W.2d 363, 365 (Tenn. 1973).
The concept of use does, however, have its limits. For example, one Illinois
appellate decision held that an individual who was acting as a spotter and

                                    -8-
limited interpretation.4 We therefore construe Illinois’ mandatory
liability coverage requirements to extend to permissive passengers as
well as permissive drivers. Both must be treated as insureds for
purposes of liability coverage.
    Illinois law also requires motor vehicle liability policies to include
UM coverage. See 625 ILCS 5/7–601(a) (West 2004); 215 ILCS
5/143a (West 2004). If the limits for liability coverage exceed the
minimum amounts required by law, as they did in the policies
challenged here, the UM provisions must provide the same higher
coverage amounts. That is so unless the insured makes a written
election to specifically reject UM coverage in excess of the statutory
minimums required for liability for bodily injury. 215 ILCS
5/143a–2(1) (West 2004).5 Moreover, the UM coverage must extend
to all who are insured under the policy’s liability provisions. If a
person constitutes an insured for purposes of liability coverage under
a policy, the insurance company may not, either directly or indirectly,
deny uninsured-motorist coverage to that person. Heritage Insurance
Co. of America v. Phelan, 59 Ill. 2d 389, 395 (1974). Farmers does
not dispute any of these requirements, and they are, in fact, integrated
into the terms of both of the policies which gave rise to this litigation.


directing the movement’s of the truck’s driver at the time the truck struck
and killed a pedestrian at a construction site was not, himself, using the
truck within the meaning of the insurance policy’s provisions. See Apcon
Corp. v. Dana Trucking, Inc., 251 Ill. App. 3d 973 (1993). Because none
of these circumstances are before us here, we express no view on them.
  4
    By way of comparison, an example of statutory language which can be
construed to exclude passengers from the definition of “users” is the
California Insurance Code, which specifically states that (1) “the term ‘use’
when applied to a motor vehicle shall only mean operating, maintaining,
loading, or unloading a motor vehicle,” and that (2) “the term ‘operated by’
or ‘when operating’ shall be conclusively presumed to describe the conduct
of the person sitting immediately behind the steering controls of the motor
vehicle.” Cal. Ins. Code §§11580.06(f), (g).
      5
    That was not done in either of the cases involved in this appeal, and
there is no dispute that, in both cases, the amount of UM coverage is
identical to the coverage amount for bodily injury liability.

                                    -9-
     In addition to providing UM coverage, motor vehicle liability
policies in Illinois are also required to provide UIM coverage where,
as in the cases before us, the UM coverage exceeds the statutory
minimums required for liability for bodily injury. The UIM coverage
must be in an amount equal to the total amount of UM coverage
provided under the policy. As with UM coverage, UIM coverage must
also extend to all those who are insured under the policy’s liability
provisions. See 215 ILCS 5/143a–2(4) (West 2004). For the reasons
explained earlier in this opinion, the category of those insured under
a policy’s liability provisions must always include permissive users,
and permissive users includes permissive passengers as well as
permissive drivers.
     Under Illinois law, liability, UM and UIM provisions are thus
inextricably linked. See Lee v. John Deere Insurance Co., 208 Ill. 2d
38, 44-45 (2003); Mercury Indemnity Co. of Illinois v. Kim, 358 Ill.
App. 3d 1, 11 (2005). Once a person qualifies as an insured for
purposes of the policy’s bodily injury liability provisions, he or she
must be treated as an insured for UM and UIM purposes as well.
Accordingly, just as the governing statutes prohibit an insurance
company from directly or indirectly denying uninsured-motorist
coverage to someone who qualifies as an insured for purposes of
liability coverage (Heritage Insurance Co. of America v. Phelan, 59
Ill. 2d at 395), it likewise prohibits companies from directly or
indirectly denying underinsured coverage to such a person where, as
here, the basic liability coverage exceeds statutory minimums.
     Section 143a–2 of the Illinois Insurance Code (215 ILCS
5/143a–2 (West 2002)) does state that, for purposes of the Code, an
“underinsured motor vehicle” means a motor vehicle whose
ownership, maintenance or use has resulted in bodily injury or death
to an insured “as defined in the policy.” Contrary to the view taken by
Farmers, however, this language does not give insurers the right to
define insureds for UIM purposes differently than it does for purposes
of liability and UM coverage. Illinois law affords some latitude to the
parties to determine who will be insured under the liability provisions
of the policy, but as we have indicated, it does not give them the
option of excluding permissive users, a category which includes
permissive passengers as well as permissive drivers. Moreover, once
it has been determined who qualifies as an insured for purposes of

                                 -10-
liability coverage, that determination must be applied consistently for
purposes of UM and UIM coverage. See DeSaga v. West Bend
Mutual Insurance Co., 391 Ill. App. 3d 1062, 1070 (2009).
     Farmers cannot successfully argue that public policy
considerations warrant treating UM and UIM coverage differently.
That is so for several reasons. First, our court has specifically held
that UM and UIM coverage were mandated by the legislature for the
same reason, namely, to place an insured in the same position he or
she would have occupied had the tortfeasor carried adequate
insurance. Sulser v. Country Mutual Insurance Co., 147 Ill. 2d 548,
555 (1992). Because “[u]ninsured and underinsured motorist policies
provide virtually the same coverage to the insured” (Sulser v. Country
Mutual Insurance Co., 147 Ill. 2d at 556), it would be anomalous to
declare insureds ineligible for any UIM benefits under circumstances
where they would be entitled to full UM benefits but for the
happenstance that the tortfeasor had minimal insurance rather than
none at all. Such a result would, in fact, be directly contrary to the
legislature’s intent when it enacted section 143a–2 of the Illinois
Insurance Code. See Cummins v. Country Mutual Insurance Co., 178
Ill. 2d 474, 484 (1997) (through the statute’s provisions, “ ‘the
legislature avoided the absurdity of a situation where a policyholder
would receive fewer benefits in the fortuitous event of being injured
by an underinsured rather than an uninsured motorist’ “), quoting
Sulser v. Country Mutual Insurance Co., 147 Ill. 2d at 557.
     Second, even if we could formulate a valid rationale for treating
UM and UIM coverage differently, that would not justify the result
urged by Farmers in this case. We must interpret and apply statutes
in the manner in which they are written and cannot rewrite them to
make them consistent with our own idea of orderliness and public
policy. Roselle Police Pension Board v. Village of Roselle, 232 Ill. 2d
546, 558 (2009). The language of the UIM statute, section 143a–2(4)
of the Illinois Insurance Code (215 ILCS 5/143a–2(4) (West 2004)),
makes clear that the legislature intended a policy’s UIM coverage to
parallel the coverage afforded by UM provisions where, as here,
coverage limits exceed statutory minimums. Indeed, our court has
specifically cited this statute as exemplifying how the legislature
expresses itself when it intends for different types of coverage in
excess of the minimum statutory requirements mandated by the

                                 -11-
Illinois Safety and Family Responsibility Law to be the same. State
Farm Mutual Automobile Insurance Co. v. Illinois Farmers
Insurance Co., 226 Ill. 2d at 403.
     Farmers argues that the disparity between the UM and UIM
provisions in its policies does not run afoul of section 143a–2(4) of
the Illinois Insurance Code because that statute applies only to
coverage amounts and does not prevent it from limiting the definition
of insureds who may avail themselves of coverage. This argument is
untenable. Even if the statute were taken as requiring only parity in
coverage amounts, that requirement would be violated here, for under
Farmers’ policies, the coverage amounts for one particular type of
insureds, occupants, is clearly not the same. Occupants are eligible to
receive substantial UM benefits. Their UIM benefits, by contrast, are
zero.
     We note, moreover, that if Farmers’ argument were accepted, it
would mean that the UIM provisions of a policy would pass statutory
muster so long as the dollar amount of coverage specified in those
provisions was the same as that specified in the policy’s UM
provisions, even if the UIM provisions were drafted in such a way
that no one could ever qualify to receive UIM benefits. Such a
construction would render our statutory UIM requirements
meaningless.
     Farmers’ argument must also be rejected because it overlooks the
more fundamental problem that it would require us to ignore the clear
statutory requirements imposed by the General Assembly. As we have
discussed, Illinois law requires that UIM coverage must be offered to
all insureds where, as here, the UM coverage exceeds the minimum
amounts required for bodily injury liability. Under Illinois law all
motor vehicle liability policies, insureds must include permissive
users of covered vehicles (625 ILCS 5/7–317(b)(2), (b)(3) (West
2004)), and “users” include passengers as well as drivers. Smetana
and Weglarz were clearly using the insured vehicles with permission
at the time they were injured. As a result, they qualified for UIM
coverage as a matter of law.
     In the course of its argument, Farmers seems to accept that the
law bars it from excluding permissive users from UIM coverage. In
its view, however, permissive users are limited to drivers. Passengers
are not included. That, apparently, is why it ultimately recognized

                                 -12-
O’Conner’s UIM claim in the Schultz litigation. In response to this
argument, we simply note again that such a distinction cannot be
squared with the plain and ordinary meaning of the relevant statutory
language. To accept Farmers’ position would required us to adopt an
interpretation of the word “user” which has been consistently rejected
by courts in other jurisdictions. It would also necessitate that we read
into the governing statutes a distinction which the legislature itself
has not made. This we may not do. A court may not add provisions
that are not found in a statute, nor may it depart from a statute’s plain
language by reading into the law exceptions, limitations, or
conditions that the legislature did not express. Madison Two
Associates v. Pappas, 227 Ill. 2d 474, 495 (2008).
     Finally, Farmers asserts that requiring it to provide UIM coverage
for the injuries sustained by Smetana and Weglarz will impermissibly
infringe on its rights of freedom of contract. This claim is without
merit. As indicated earlier in this opinion, the terms of an insurance
policy must comport with the statutory requirements in effect when
the policy is issued. Insurers have no right to depart from valid
statutory requirements. Farmers’ policies must therefore adhere to the
statutory provisions discussed in this opinion. The UIM provisions at
issue here fail to do so.

                           CONCLUSION
    For the foregoing reasons, the appellate court correctly concluded
that the portions of the Farmers insurance policies which purported
to exclude occupants of covered motor vehicles from UIM coverage
violate Illinois law and are unenforceable. The judgment of the
appellate court is therefore affirmed.

                                                              Affirmed.




                                  -13-